PER CURIAM
In this workers’ compensation case, claimant experienced a compensable back injury, which employer accepted. Employer subsequently issued a “partial denial” of claimant’s scoliosis. Claimant properly challenged the denial by requesting a hearing. The referee determined that the scoliosis was compensable, and that, in addition, employer’s denial of the condition was precluded by Bauman v. SAIF, 295 Or 788, 670 P2d 1027 (1983). The Board correctly reversed the referee on the Bauman question, noting that Johnson v. Spectra Physics, 303 Or 49, 733 P2d 1367 (1987), permits the partial denial of a condition that has not, as here, been formally accepted. However, it erred in remanding the matter to the Evaluation Division to determine the compensability of the scoliosis. The parties agree that the Board should have determined that question.
On petition, remanded to the Board to determine the compensability of claimant’s scoliosis and otherwise affirmed; affirmed on cross-petition.